DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed October 20, 2021, is entered.  Claims 1-20 are pending before the Office for review.
(2)
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on October 20, 2021, is acknowledged.  The traversal is on the ground(s) that a complete search of claim 18 would require a search for each limitation of claims 1 and 11 of Species A and B, respectively.  This is found persuasive.  The restriction is withdrawn.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a softened solid-state oxide-based electrolyte, wherein a portion of the oxide anions in the electrolyte is replaced with a 2-, Se2-, 2Br- or 2I-, or a softened solid-state sulfide-based electrolyte, wherein a portion of the sulfide anions in the electrolyte is replaced with a replacement anion that has a larger atomic radius than the sulfide anion from the group comprising Se2-, 2Br- or 2I-, does not reasonably provide enablement for a softened solid-state sulfide-based or oxide-based electrolyte, wherein a portion of the oxide or sulfide anions is replaced with a replacement anion that has a larger atomic radius than the oxide or sulfide anion, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
The claimed invention and the specification contain similar language regarding the softened solid-state electrode that is either sulfide-based or oxide-based and softened via anion substitution of the sulfur or oxygen anion with an anion have a larger atomic radius, respectively.  However, regarding the rejected claimed, the specification is more descriptive regarding identifying the compatible anions.  Accordingly, there is no parity between the specification and the claimed invention.
(B)	The nature of the invention;
The claimed invention is a softened solid-state electrolyte that is either oxide-based or sulfide-based, wherein the oxygen or sulfur anion is replaced with an anion having a larger atomic radius, respectively.
(C)	The state of the prior art;
The closest prior art is to Lau et al., Adv. Energy Mater., 2018, 8, 180093, which teaches anion substitution in a solid electrolyte has a significant impact on lithium conduction because there is a critical ion channel size for lithium-ion conduction beyond which conduction does not improve.  Sec. 3, Last Paragraph.  
(D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with solid-state electrolytes.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although solid-state electrolytes are known and the ionic radius of an anion is known, it’s unclear as the predictability of whether anions having a larger atomic radius than those listed in claims 3 and 13, respectively, would be compatible with a solid-state sulfide-based or oxide-based electrolyte.
(F)	The amount of direction provided by the inventor;
The claims, as written, are not limited regarding the substitution anions for the sulfide-based and oxide-based solid state electrolytes.  Claims 3 and 13, which are not included in the scope of enablement rejection, are limited to specific anions and are enabled.  The inventor has provided no direction for how the full scope of the claimed invention is practiced as it relates to anions having a larger atomic radius than those identified in claims 3 and 13.
(G)	The existence of working examples; and
The specification, as noted above, contains working examples, but the working examples do not cover the full scope of the above-identified claims.  Specifically, the specification contains no examples regarding how progressively larger anions are substituted for oxygen or 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled for its full scope.  Although the working examples contain some features of the claimed invention, as explained above, the working examples do not enable the full scope of the claimed invention.
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 requires the oxide-based solid-state electrolyte comprises a sodium super ionic conductor type electrolyte.  Claim 7 then further optionally defines the formula for the 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Appropriate clarification is required.
(5)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al., Adv. Energy Mater., 2018, 8, 180093.
With respect to claims 1, 2, 3 and 4, Examiner notes the “at least a portion” requirement of the claimed invention does not have an upper limit, meaning the claim is satisfied by a sulfide-based solid electrolyte.  This interpretation is consistent with claim 4, as well.
Lau teaches a sulfide-based solid electrolyte in the form of beta-Li3PS4, which meets the requirements of a solid-based electrolyte wherein a molar amount of the replacement anion is 100 mol% based on the total moles of the oxide anion and the replacement anion.  Sec. 5.1, Second Paragraph.
Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art 
With respect to claim 7, Lau teaches the solid-state electrolyte can be Na3PS4, which meets the requirements of the claimed invention as a sodium super ionic conductor when all the oxygen anions are replaced with sulfur anions.  Sec. 4, First paragraph.
With respect to claim 10, Lau teaches the solid-state electrolyte can comprise lithium silicate, which meets the requirements of the claimed invention when all the oxygen anions are replaced with sulfur anions.  Sec. 5, Last paragraph.
(6)
Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., Energy Storage Materials, 14 (2018) 58-74.
With respect to claims 11, 12, 13, 14, 15, 16 and 17, Chen teaches a crystal solid-state sulfide-based electrolyte having a composition of 75Li2S-(25-x)P2S5-xP2Se5, wherein selenium is chosen to replace sulfur anions in an amount of 2 mol% to broaden the channels for lithium ion transport, which greatly improves the ionic conductivity.  Sec. 3.1.2. 
Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are 
(7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al., Adv. Energy Mater., 2018, 8, 180093.
With respect to claims 1, 2, 3, 5, 6 and 9, Lau teaches a solid oxide-based electrolytes that are oxide-based, such as LiPON, garnets, LISICON, LTAP and antiperovskite.  Introduction.  Lau further teaches a mixed anion of oxygen anion and sulfur anion is associated with improved ionic conductivity.  Sec. 4, First paragraph and Second to last paragraph.  Although this is in the context of a mixed-anion sulfide, it would have been obvious to similarly modify an oxide-based solid electrolyte to improve the ionic conductivity, wherein the modification has a reasonable expectation of success due to the properties attributable to the mixed-anion taught by Lau. 
Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, modified Lau’s solid electrolyte meets the requirements of the claimed invention, meaning it is softened solid-state electrolyte within the scope of the claim and has a reduced elastic modulus relative to the solid-state electrolyte without the replacement anion.




Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al., Adv. Energy Mater., 2018, 8, 180093 in view of Kawaoka et al. (U.S. Publication No. 2012/0115018).
With respect to claim 8, modified Lau is silent as to whether the oxide-based solid electrolyte comprises a perovskite type electrolyte
However, Kawaoka, which deals with solid-state cells, teaches a perovskite-type oxide solid electrolyte is an effective solid electrolyte.  Paragraph 51.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Lau with Kawaoka is the simple substitution of one known element for another to obtain predictable results.  Modified Lau teaches oxide-based solid state electrolytes having a mixed anion of sulfur and oxygen.  Kawaoka teaches an oxide-based solid state electrolyte of the perovskite type.  It would have been obvious to use this type of electrolyte as the oxide-based electrolyte in modified Lau’s electrolyte because Kawaoka teaches this to be an effective oxide-based solid electrolyte, meaning the modification has a reasonable expectation of success.
With respect to claims 18, 19 and 20, modified Lau teaches a lithium ion solid-state battery comprising the mixed anion oxide-based solid state electrolyte sandwiched between a positive electrode layer and a negative electrode layer.  Lau, Sec. 6.
Although Lau’s positive and negative electrode layers would be expected to be paired with a current collector, respectively, Lau is explicitly silent as to this arrangement.
However, Kawaoka, which deals with solid-state batteries, teaches the positive and negative electrode layers of a solid-state battery are supported by electroconductive substrates, 
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include electroconductive substrates (current collectors) for the positive and negative electrode layers taught by Lau because Kawaoka teaches doing so is known in the art to support the active material layer.
Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, modified Lau’s solid-state battery meets the requirements of the claimed invention, meaning it is softened solid-state electrolyte within the scope of the claim and an interfacial contact between the softened electrolyte and the electrodes is increased relative to an electrolyte without the replacement anion.
(9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759